Citation Nr: 1112644	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to VA compensation for bilateral lower extremity paralysis under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2009, the Board of Veterans' Appeals (Board) remanded this case to the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO) for additional development.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2009, and a transcript of the hearing is of record.

The Board was informed on March 22, 2011 that the Veteran had died on March [redacted], 2011.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the issue on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Accordingly, the appeal of the issue in this case has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

The Board finds that this case is one in which the law is dispositive and that the issue on appeal must be dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, the appeal as to the issue of entitlement to VA compensation for bilateral lower extremity paralysis under 38 U.S.C.A. § 1151 (West 2002) is dismissed.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or of any derivative claim brought by a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2010).  


ORDER

This appeal as to the claim of entitlement to VA compensation for bilateral lower extremity paralysis under 38 U.S.C.A. § 1151 is dismissed without prejudice due to the death of the Veteran.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


